July 21, 2011 Mr. Andrew Blume Division of Corporation Finance United States Securities and Exchange Commission Washington, DC20549-7010 Re: Southern Union Company Form 10-K Filed February 25, 2011 File No. 1-06407 Dear Mr. Blume: Please allow this correspondence to serve as a confirmation of our prior discussion and a formal written request for a ten (10) business day extension of time to provide a response to the comment letter received by Southern Union Company (the “Company”) on July 7, 2011.In accordance with such extension, the Company will file its response to the comment letter on or before August 4, 2011. Please advise if you have any questions or concerns. Very truly yours, /s/ Robert M. Kerrigan, III Robert M. Kerrigan, III cc: Mr. George Aldrich
